Citation Nr: 1117196	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-22 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUES


1.  Entitlement to basic eligibility for educational assistance under Title 38, United States Code, Chapter 34, to include conversion of such benefits to educational assistance under Title 38, United States Code, Chapter 30.  

2.  Entitlement to educational assistance under Chapter 32, Title 38, United States Code (Veterans Educational Assistance Program (VEAP)).




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1972 to May 1986.  He had active guard reserve service with the Alaska Air National Guard from May 1986 to February 1987 with additional service in the Alaska Air National Guard until January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Air Force from February 1972 to May 1986.

2.  He enlisted in the Alaska Air National Guard in May 1986.  He served on active guard reserve duty with the Air National Guard from May 1986 to February 1987.  He was discharged from the Air National Guard in January 1988.

3.  The Veteran has been incarcerated since February 1987.

4.  The Veteran is not eligible for conversion of his Chapter 34 active duty educational benefits to Chapter 30 benefits.

5.  The Veteran is not eligible for Chapter 30 benefits on a direct basis.

6.  The Veteran is not eligible for either Chapter 32 education benefits.  





CONCLUSIONS OF LAW

1.  The requirements for basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code, to include conversion of Chapter 34 benefits, have not been met.  38 U.S.C.A. §§ 3011, 3012 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7042, 21.7044 (2010).

2.  The requirements for basic eligibility for educational assistance under Chapter 32, Title 38, United States Code (VEAP), have not been met.  38 U.S.C.A. §§ 3221, 3222, 3223 (West 2002 & Supp. 2010); 38 C.F.R. § 21.5040, 21.5050, 21.5052 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty with the Air Force from February 1972 to May 1986.  He enlisted in the Alaska Air National Guard on May 23, 1986, and served on active guard reserve duty from May 23, 1986, to February 28, 1987.  He was discharged from the Alaska Air National Guard in January 1988.

The Veteran submitted his initial claim for education benefits in December 2007.  He completed a VA Form 22-1990, Application for VA Education Benefits and checked the block to indicate he was seeking Montgomery GI Bill - Active Duty Educational Assistance benefits, Chapter 30.  The Veteran stated he was currently incarcerated.  He inquired as to what education benefits would still be available for him.  He acknowledged that he had been out of the service for over 10 years.  

The Education Center received reports of the Veteran's service from the Department of Defense (DOD).  The reports indicated the Veteran as having Chapter 34 benefits for transfer based on military service from February 1972 to February 1975, the Veteran's initial enlistment.  

The Education Center denied the Veteran's claim in December 2007.  The Veteran was told that a person could qualify for Montgomery GI Bill (MGIB) under several categories and that he would most likely be a category 2.  However, the Veteran did not qualify because the 10 years to use his education benefits had expired in January 1998.  The decision also informed the Veteran that based on records available to VA; he did not meet the eligibility requirements for any other category.  

The Veteran submitted a statement in November 2008.  He indicated he had spoken with a VA representative in October 2008.  He said he understood that he had made a mistake when filling out his initial application for education benefits.  He said he was a Vietnam Era veteran and should have marked the block on the form for "VEAP/NON-CONTRIBUTORY VEAP (Post-Vietnam Era Educational Assistance Program)."  

The Education Center denied entitlement to education benefits under VEAP in November 2008.  The decision informed the Veteran of the eligibility criteria.  The denial was based on the fact that the Veteran did not contribute to the VEAP fund while on active duty.  

The Veteran submitted his notice of disagreement (NOD) in November 2008.  He acknowledged that he had received the two denials of entitlement to education benefits.  The Veteran said that he had served on continuous active duty from February 1972 to February 1987.  He said he had been incarcerated since February 15, 1987, and had requested voluntary separation from service.  He was discharged from active guard reserve duty on February 28, 1987.  He said he was never formally processed from the service due to his situation.  He said he was never told that there was any time limitation in seeking benefits or for using them.  He said he was told he would get a 4-year college education "on the government" with no cost to him.  He asked as to what education benefit he qualified for.  He said he had been told he qualified for Non-Contributory VEAP based on his years of service and that he was a category 1B.  He felt he was being denied the requested benefit because of a timeframe he was not aware of and, had he known, he would have used his benefits earlier.

II.  Analysis

Presently, the Veteran seeks to establish entitlement to educational assistance under Chapters 30 and/or 32, 34, Title 38, United States Code (hereinafter Chapters 30, 32, and 34, respectively).  

The evidence of record shows that the Veteran was originally eligible for  educational assistance benefits under Chapter 34, Title 38, United States Code (hereinafter Chapter 34), based on his initial period of active duty beginning in February 1972.  Educational assistance under Chapter 34 was terminated for all eligible veterans effective December 31, 1989.  See 38 U.S.C.A. § 3462(e) (West 2002 & Supp. 2010).  

In general, an individual may be entitled to educational assistance under Chapter 30 if he first entered on active duty as a member of the Armed Forces after June 30, 1985.  As shown by the above evidence, the Veteran does not meet this criterion as he first entered on active duty in February 1972.  See 38 U.S.C.A. § 3011(a)(1)(A), 3012(a)(1)(A) (West 2002 & Supp. 2010); 38 C.F.R. § 21.7042 (2010).

However, under the law, an individual who was eligible for educational assistance benefits under Chapter 34 as of December 31, 1989, may be able to establish eligibility under Chapter 30 if certain conditions are met.  Specifically, a veteran is entitled to convert remaining benefits under Chapter 34 to eligibility under Chapter 30, based solely on active duty, if the veteran:  

* * * * *

(B) as of December 31, 1989, is eligible for educational assistance benefits under chapter 34 of this title and was on active duty at any time during the period beginning on October 19, 1984, and ending on July 1, 1985, continued on active duty without a break in service and-- (i) after June 30, 1985, serves at least three years of continuous active duty in the Armed Forces; or (ii) after June 30, 1985, is discharged or released from active duty (I) for a service-connected disability, for a medical condition which preexisted such service on active duty and which the Secretary determines is not service connected, for hardship, or for a physical or mental condition that was not characterized as a disability, as described in subparagraph (A)(ii)(I) of this paragraph; (II) for the convenience of the Government, if the individual completed not less than 30 months of continuous active duty after that date; or (III) involuntarily for the convenience of the Government as a result of a reduction in force, as determined by the Secretary of the military department concerned in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy; or

(C) as of December 31, 1989, was eligible for educational assistance benefits under chapter 34 of this title and-- (i) was not on active duty on October 19, 1984; (ii) reenlists or reenters on a period of active duty after October 19, 1984; and (iii) on or after July 1, 1985, either-- (I) serves at least three years of continuous active duty in the Armed Forces; or (II) is discharged or released from active duty (aa) for a service-connected disability, by reason of a sole survivorship discharge (as the term is defined in section 1174(i) of Title 10) , for a medical condition which preexisted such service on active duty and which the Secretary determines is not service connected, for hardship, or for a physical or mental condition that was not characterized as a disability, as described in subparagraph (A)(ii)(I) of this paragraph, (bb) for the convenience of the Government, if the individual completed not less than 30 months of continuous active duty after that date, or (cc) involuntarily for the convenience of the Government as a result of a reduction in force, as determined by the Secretary of the military department concerned in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy.

* * * * *

38 U.S.C.A. § 3011(a)(1)(B), (C) (West Supp 2010); 38 C.F.R. § 21.7044(a) (2010).  This is commonly referred to as a Category IIA individual.  See Veterans Benefits Administration Education Manual, M22-4, Part 5, Chapter 1, Subchapter II, Paragraph 1.06.

In addition, a veteran with a combination of active and Selected Reserve service can qualify for conversion of their Chapter 34 benefits to Chapter 30 benefits if the following conditions are met:

* * * * *

(B) as of December 31, 1989, is eligible for educational assistance under chapter 34 of this title and was on active duty at any time during the period beginning on October 19, 1984, and ending on July 1, 1985, continued on active duty without a break in service and (i) after June 30, 1985, serves at least two years of continuous active duty in the Armed Forces, subject to subsection (b) of this section, characterized by the Secretary concerned as honorable service; and (ii) after June 30, 1985, subject to subsection (b) of this section and beginning within one year after completion of such two years of service, serves at least four continuous years in the Selected Reserve during which the individual participates satisfactorily in training as prescribed by the Secretary concerned; or 

* * * * *

(b)(1)(A) The requirement of two years of service under clauses (1)(A)(i) and (1)(B)(i) of subsection (a) of this section is not applicable to an individual who is discharged or released, during such two years, from active duty in the Armed Forces (i) for a service-connected disability, (ii) for a medical condition which preexisted such service on active duty and which the Secretary determines is not service connected, (iii) for hardship, (iv) in the case of an individual discharged or released after 20 months of such service, for the convenience of the Government, (v) involuntarily for the convenience of the Government as a result of a reduction in force, as determined by the Secretary of the military department concerned in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy, (vi) for a physical or mental condition that was not characterized as a disability, as described in section 3011(a)(1)(A)(ii) (I) of this title, or (vii) by reason of a sole survivorship discharge (as that term is defined in section 1174(i) of title 10).

* * * * *

38 U.S.C.A. § 3012 (a)(1)(B), (b)(1)(A) (West 2002 & Supp. 2010); 38 C.F.R. § 21.7044(b) (2010).  This is commonly referred to as a Category IIB individual.  See M22-4, Part 5, Chapter 1, Subchapter II, Paragraph 1.06.

The Veteran did have remaining eligibility under Chapter 34 as of December 31, 1989.  He was on active duty during the period from October 19, 1984, to July 1, 1985.  However, he did not serve three years of continuous active duty in the Armed Forces after July 1, 1985.  Nor was he discharged from service, prior to completion of the three years of continuous active duty, for any of the recognized reasons.  The same is true of the Veteran not having served two years of continuous active duty after July 1, 1985.  He was not discharged from service, prior to completion of the two years of continuous active duty, for any of the recognized reasons.  Further, he did not serve in the Selected Reserve as required.  Thus, he does not satisfy the criteria for conversion of his Chapter 34 benefits to Chapter 30 benefits.  See Kelly v. Derwinski, 3 Vet. App. 171, 172-73 (1992) 

Statutory and regulatory provisions governing eligibility for VEAP/Chapter 32 benefits provide that an individual who is on active duty and who entered military service on or after January 1, 1977, and before July 1, 1985, shall have the right to enroll in the Chapter 32 educational assistance program at any time during such individual's service on active duty before July 1, 1985.  When an individual elects to enroll in the program, he must participate for at least 12 consecutive months before disenrolling or suspending participation unless excused.  See 38 U.S.C.A. § 3221(a), (b) (West 2002); 38 C.F.R. §§ 21.5040(f), 21.5052(a) (2010).

In this case, the Veteran entered service prior to January 1, 1977.  He did not elect to participate in VEAP prior to July 1, 1985.  In addition, DOD has advised VA that the Veteran is ineligible for Chapter 32 benefits and that no payroll deductions were taken.  

The Veteran has not disputed his lack of enrollment or lack of financial contributions.  He contends that he was not aware of the requirement to enroll or provide the contributions.  However, the lack of information cannot serve to overcome the failure to comply with the statutory and regulatory requirements to establish entitlement.  In light of the evidence of record, the Veteran does not qualify for Chapter 32 education benefits.  

The Board acknowledges the Veteran's assertions that he was either not informed, or misinformed as to his education benefits while he served on active duty.  He also stated that, had he been aware of the various deadlines and requirements, he would have taken action sooner to avail himself of his benefits.  The failure of U.S. Government employees to provide accurate information regarding eligibility requirements cannot form the basis for a grant of benefits when the eligibility requirements have not been met.  Harvey v. Brown, 6 Vet. App. 416, 423-24 (1994) (erroneous advice given by a government employee cannot be used to estop the government from denying benefits); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  

The Board notes that the notice and duty-to-assist requirements, as established by the Veterans Claims Assistance Act of 2000 (VCAA), do apply to education cases.  See 38 C.F.R. §§ 21.1031, 21.1032 (2010).  The Veteran was not provided with notice as normally required by regulation.  However, the VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004.  The evidence is such that the Veteran cannot establish entitlement to education benefits under any of the programs addressed.  Accordingly, no further duty to provide notice or assistance is required in this case.


ORDER

Entitlement to basic eligibility for educational assistance under Title 38, United States Code, Chapter 34, to include conversion of such benefits to educational assistance under Title 38, United States Code, Chapter 30, is denied.  

Entitlement to educational assistance under Chapter 32, Title 38, United States Code (Veterans Educational Assistance Program (VEAP)), is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


